6:20-cv-00124-RAW-SPS Document 93-2 Filed in ED/OK on 03/22/21 Page 1 of 6




                        Special Report
                            Exhibit 2:


           Incident report for 11/22/2019
        6:20-cv-00124-RAW-SPS Document 93-2 Filed in ED/OK on 03/22/21 Page 2 of 6

·'                                                                                                                Attachment G
                                                                                                                  OP-Q50108
                                                                                                                  Page 1 of 2

                          Spontaneous Incidents/Use of Force: Check List/Closure
     1. I am                      Emesto Martinez                                               Unit Manager
               ------------~~~~~~------------
                ~~                                                          T~


     2. Today's date and time is:        11/22/2019 16:08
                                         -----------------------------------------------------
     3. My location at the present is:        Admin Conference Rioom
                                              -------------------------------------------------------
     4. The location of the incident was:           Facility Property \ Section: F \ Block: FD \ Cell: I05

     5. The name(s) and number ofinmates(s) is/are:
         BROWN, BRANDON LEE                  592090
         BIVINES, CHRISTOPHER                460264

     6. Name(s) and title of staff involved were as follows:
         Lysinger, James A                       Shift Supervisor
         Kanard, Taylor Bryant                   Correctional Counselor
         Romine, Joseph Wayne                    Correctional Officer
         Miles, Jesey Milo                       Correctional Officer
         Worsham, David S                        Case Manager
         Mcconnell, Jeremy Ea                    Sr Correctional Officer
         Chalepah, Amber Renee                   Correctional Officer

     7. The circumstances leading to the incident were:
         On Friday, November 22, 2019 at approximately 0800 hours, while conducting rounds in Fox Delta Intensive
         Supervision Unit (ISU), Shift Supervisor James Lysinger observed the back window to Fox Delta cell #105 was
         obstructed with a towel. Shift Supervisor Lysinger ordered inmate Brown, Brandon #592090 (Date of Birth:
         Race: Black, Affiliation: Gangster Disciples) to remove the items from the window.lnmate Brown refused. Shift
         Supervisor Lysinger ordered inmate Brown and cell partner inmate Bivines, Christopher #460264 (Date of Birth:
                   Race: Black, Affiliation: NHC 60's) to submit to hand restraints. Inmate Bivines complied, but inmate Brown
         refused. Shift Supervisor Lysinger ordered inmate Brown, a second time, to submit to hand restraints or oleoresin
         capsicum would be deployed into the cell. Inmate Brown refused again.
     8. Action taken during the incident was:
         Shift Supervisor Lysinger deployed two short controlled bursts of oleoresin capsicum? via facility issued Mk-9, through
         the food port and into the cell. The oleoresin capsicum struck inmate Brown's upper torso. Inmate Brown submitted to
         hand restraints. A response team was called for, via radio.

          Correctional Counselor Taylor Kanard, Correctional Officer Joseph Romine, Correctional Officer Jesey Miles, Case
          Manager David Worsham, Senior Correctional Officer Jeremy McConnell, and Correctional Officer Amber Chalepah
          responded in less than two minutes.

          Correctional Counselor Kanard video recorded as Correctional Officer Miles and Senior Correctional Officer
          McConnell escorted inmate Brown from Fox Delta Cell #105 to Satellite Medical for a post use of force evaluation.
          Licensed Practical Nurse Gloriana Goodwin conducted the medical evaluation of inmate Brown with the following
          noted on the facility emergency anatomical form: exposure to oleoresin capsicum. After the evaluation, inmate Brown
          was escorted to Fox Charlie where he refused decontamination and was placed into segregation.

          Correctional Officer Chalepah video recorded as Case Manager Worsham and Correctional Officer Romine escorted
          inmate Bivines from Fox Delta Cell # 105 to Satellite Medical for a post use of force evaluation. Licensed Practical
          Nurse Danay Turner conducted the medical evaluation of inmate Bivines with the following noted on the facility
          emergency anatomical form: exposure to oleoresin capsicum. After the evaluation, inmate Bivines was escorted back to
          Fox Delta where he refused decontamination and placed into restricted housing.


                                                                                                                         (R 4/18)
       6:20-cv-00124-RAW-SPS Document 93-2 Filed in ED/OK on 03/22/21 Page 3 of 6

                                                                                                      Attachment G
p_
                                                                                                      OP-050108
                                                                                                      Page 2 of 2

         Inmate Bivines refused to comment regarding the cause of the incident.

     9. Injuries to staff and inmate were: (examinations of staff and inmates must be conducted by
         medical personnel):


     10. Medical staff present are:
         Goodwin, Gloriana                           Licensed Practical Nurse
         Turner, Danay                               Licensed Practical Nurse

     11. Summary of injuries are:


     12. Camera operator is: CC Kanard and CO Chalepah
                                               Namefi'itle
     13. This tape, all incident reports, misconduct reports, or any physical evidence will be secured in
         the chief of security's office until the next working day when all reports and the tape can be reviewed by
         the facility/unit bead, assistant facility/unit bead and chief of security.

          Ernesto Martinez, Unit Manager
        Namelfitle/Position

     14. This concludes the Spontaneous Use of Force incident involving inmates(s). Give a summary of the
         name and DOC number of inmates and time of the Spontaneous Use of Force incident:
         Inmate Brown, Brandon #592090 @ 0800 hours.
         Inmate Bivines, Christopher #460264 @ 0800 hours.




                                                                                                            {R 4/18)
              6:20-cv-00124-RAW-SPS Document 93-2 Filed in ED/OK on 03/22/21 Page 4 of 6

                                                                                                                                    5-1C
                                                  INCIDENT STATEMENT
     I Facility I Davis Correctional Facility                               I Incident Number
     I Incident Date I November 22, 2019                                    I Incident Time (HRS) I       0800 Hours

                    Person Name                               ID Number                     Person Type               Person Role
                                                     (Employee #/Inmate #/CMiian ID)    CEmployeellnmate/CMilan)   (Wrtness or Participant>
      James Lysin~er, Shift Supervisor              1405587                             Employee                   Participant

     I Housing Location (For Inmates/Residents Only) I N/A
     I Based on your own knowledge, what did you see, hear, and do?
       On Friday, November 22, 2019 at approximately 0800 hours, while conducting rounds in Fox Delta ISU unit, I, Shift
      Supervisor James Lysinger approached Fox Delta Cell #105 which houses inmate Bivines, Christopher #460264 and
      inmate Brown, Brandon #592090 I observed that the back window of the cell was obstructed and a towel was
      hanging from the bottom bunk as a curtain. I, Shift supervisor Lysinger ordered inmate Brown and inmate Bivines to
      remove the items from the window and the bunk. Inmate Bivines complied and removed the item from the back
      window. Inmate Brown refused and stated "stop fucking with me, I ain't removing shit".l then ordered inmate Brown
      and inmate Bivines to submit to hand restraints. Inmate Bivines complied, but inmate Brown refused. I then ordered
      inmate Brown a second time to submit to hand restraints or OC would be deployed into the cell. Inmate Brown
      refused again and approached the cell and became verbally and physically aggressive. I then deployed two {2) short
      controlled bursts of OC into the cell striking inmate Brown in the upper torso in order to gain compliance. Inmate
      Brown then submitted to hand restraints. Both inmates were removed from the cell and escorted to Satellite Medical
      for a post use of force medical evaluation. No injuries were noted to their anatomical forms.

      Inmate Bivines was not part of the incident and was returned to Fox Delta. Inmate Brown received two (2) offense
      reports, (A-22) Disobedience to Orders, (X-23) Resisting Apprehension and was escorted to segregation where he
      was placed on property restrictions.

      I received a post use of force evaluation with no injuries noted to my anatomical form.

                                                                                       No




     . Printed Name:
     . ·SJgrrature.:                                                                                      Date:      November 22,
                                                                                                                     2019
      Typed By:                                                                                           Date:·

    J~i'- s~cti~n to be compl~t~d by CCA staff If the civilian/other or Inmate/resident refused to complete the 6-1 C.

      Place an "X" in the appropriate box:




      Employee/WHness Printed Name
      Employee/WHness Signature

     .,Employee/WHness Printed Name
     ··Employee/Witness Signatur•


Page 1 of 1                                                                                                                        2126/13

                                 Proprietary Information - Not For Distribution -Copyrighted - Property of CCA
6:20-cv-00124-RAW-SPS Document 93-2 Filed in ED/OK on 03/22/21 Page 5 of 6
             6:20-cv-00124-RAW-SPS Document 93-2 Filed in ED/OK on 03/22/21 Page 6 of 6
                                                                                                                                            13-34A2



                                      Facility Emergency Anatomical Form




                                                                                              L            L           R
  Inmate/Resident      0 Employ~l'r L
Facility Name:                     .u.:.~                                Date:     1{-12 11                Time:0$ $6
~arne: (Last, First) (h\lJ1Rv\\        -g[TK\dot\                        Agency# I Employee#:              6g2 QClO
L\.ge:    ze1              Race:    t!;             Sex~male 0        female     Time Notified:   {)881)           Time Seen:   0$"30
?lace of Occurrence:        c:· \)lOS:                          Dateffime of Occurrence:      l { -z:L£]             @     a8hz::)
~eason for Report: 0 injury 0 on the job injury     riuse of force   0 pre-seg admission 0 other:_ _ _ _ _ _ _ __
vtode of Arrival? 0 wheelchair     /J ambulatory   0 on-site    D escorted by
                                                                                 ----------~=========----~
[njuries Found? DYes       ¢No -If yes, use the appropriate code number on the figures above
t\.brasions/Scratch    1   Fresh Tattoo            7 Reddened Area 13 Other, list below               ~

t\.ctive Bleeding     2    Cut/Laceration/Slash    8 Skin Flap          14 ~'5~              ~ 11
3ruise/Discoloration 3     Chemical Spray Area 9 Swollen Area           15         '      \.
                                                                                               1T
3urn                  4    Pain                   IO Open Fracture      16                     19              Time:_ _ _ _ __
)eformity             5    Protrusion             11                                                           Fonn Complet~itje:
)ried Blood          .6    Puncture               12
                                                                                                               Print/Sign   4. ~duJ~
:hcmical Spray Exposure? rives 0 No Decontaminated?}lf'Yes 0 No Self-decontamination instru~~ons given?                                 es           o
                             6
:tefused Decontamination? Yes )?1 No            Placed on every 15 minute }\CSPjatory checks? D YJ!S p-'No                                         A r,
3riefStatement in subject's words ofthe circumstances ofthe occurrence: -v_.,~Q fo S.f.a.ka~~                                t:a ~   /J/L    ...




:omments=·--------------------------------------
           1D ,So
)isposition: f) Time:_ ___.()=-1~r-:~
                                  ..........;::z_=----


                                                                                                                                            10/10/12

                                      Proprietary Information- Not For Distribution -Copyrighted - Property of CCA
